   Case 21-30085-hdh11 Doc 180-6 Filed 02/18/21                      Entered 02/18/21 23:40:28              Page 1 of 8


National Rifle Assn. of Am. v North, 69 Misc.3d 1201(A) (2020)
130 N.Y.S.3d 925, 2020 N.Y. Slip Op. 51109(U)




             Unreported Disposition                                         APPEARANCES OF COUNSEL
69 Misc.3d 1201(A), 130 N.Y.S.3d 925 (Table), 2020               APPEARANCES:
   WL 5884482 (N.Y.Sup.), 2020 N.Y. Slip Op.                     Brewer, Attorneys & Counselors
                     51109(U)                                    Attorneys for Plaintiff
                                                                 (William A. Brewer III and Svetlana M.
                                                                 Eisenberg, of counsel)
                                                                 750 Lexington Avenue, 14th Floor
                                                                 New York, New York 10022
This opinion is uncorrected and will not be published            Williams & Connolly LLP
           in the printed Official Reports.                      Attorneys for Defendant
                                                                 (Brendan V. Sullivan, Jr., pro hac vice, of counsel)
    *1 The National Rifle Association of America,                725 Twelfth Street, N.W.
                      Plaintiff,                                 Washington, D.C. 20005
                          v.                                     (Alexander S. Zolan, and Steven M. Cady of counsel)
             Oliver North, Defendant.                            650 Fifth Avenue, Suite 1500
                                                                 New York, NY 10019
            Supreme Court, Albany County
                    903843-20
             Decided on October 2, 2020

                                                                               OPINION OF THE COURT
    CITE TITLE AS: National Rifle Assn. of Am. v
                     North                                       Richard M. Platkin, J.

                                                                 Plaintiff National Rifle Association of America (“NRA”
                                                                 or “Association”) commenced this action on June 12,
                                                                 2020 against defendant Oliver North, a member, director
                                                                 and former officer of the Association.
                      ABSTRACT
                                                                 Through an amended complaint filed on August 11, 2020,
                                                                 the NRA seeks a declaration that it will not be in violation
Actions
Stay                                                             of      Not-For-Profit Corporation Law (“N-PCL”) §
                                                                 715-b if it moves *2 ahead with an internal disciplinary
Plaintiff association’s action seeking declaration that          proceeding against North. The NRA also seeks to recover
disciplinary proceeding should continue against defendant        money damages from North based on alleged breaches of
former officer stayed given substantial identity between it      fiduciary and statutory duties. North joined issue by filing
and related action by Attorney General seeking                   an answer to the NRA’s amended complaint on August
dissolution of association.                                      31, 2020.

                                                                 By notice of motion dated August 11, 2020, North moves
                                                                 pursuant to CPLR 2201 and the Court’s inherent power
National Rifle Assn. of Am. v North, 2020 NY Slip Op             for a stay of this action during the pendency of an action
51109(U). Actions—Stay—Plaintiff association’s action            commenced by the Attorney General in Supreme Court,
seeking declaration that disciplinary proceeding should          New York County on August 6, 2020 to dissolve the
continue against defendant former officer stayed given           NRA (see People of the State of New York v The National
substantial identity between it and related action by            Rifle Association, Inc., et al., Index No. 451625-2020
Attorney General seeking dissolution of association. (Sup        [“Dissolution Case”]). The NRA opposes the requested
Ct, Albany County, Oct. 2, 2020, Platkin, J.)                    stay.

                                                                 BACKGROUND

               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        1


                                                                              UST EXH F - Page 1 of 8
   Case 21-30085-hdh11 Doc 180-6 Filed 02/18/21                      Entered 02/18/21 23:40:28               Page 2 of 8


National Rifle Assn. of Am. v North, 69 Misc.3d 1201(A) (2020)
130 N.Y.S.3d 925, 2020 N.Y. Slip Op. 51109(U)

                                                                 NRA’s Bylaws, engaged in conduct that was disruptive of
A. The NRA’s Amended Complaint                                   the orderly operation of the NRA in pursuit of its goals,
                                                                 and violated his obligation of loyalty to the NRA *3 and
The NRA is a not-for-profit corporation organized under          its objectives” (id., ¶ 68). Specifically, King alleges that:
the laws of New York with its principal place of business        North and Ackerman concealed the terms of their contract
in Fairfax, Virginia (see NYSCEF Doc No. 18                      from the NRA and resisted disclosure (see id., ¶¶ 41,
[“Amended Complaint”], ¶ 15). Lieutenant Colonel                 45-46); North was not an independent contractor to
Oliver North (Ret.) (“North”) is a member of the NRA             Ackerman, as the NRA had been led to believe, but rather
and its board of directors, and he also served as the            an employee and fiduciary of Ackerman (see id., ¶ 49);
NRA’s president in 2018 and 2019 (see id., ¶¶ 16, 18).           and North and Ackerman had produced only a small
                                                                 portion of the documentary series for which the NRA had
In addition to his uncompensated work with the NRA,              paid millions of dollars to Ackerman (see id., ¶¶ 51-52).
North was employed since 2018 by Ackerman McQueen
(“Ackerman”), the NRA’s former advertising and                   King’s complaint further alleges that, “[w]hile resisting
communications firm (see id., ¶¶ 18, 49). In connection          requests for full disclosure and refusing cooperation with
with that employment, North allegedly entered into a             the NRA’s efforts to comply with [laws and internal
multi-million-dollar contract with Ackerman to produce a         policies], North conspired with [Ackerman] and others to
digital documentary series funded by the NRA (see id., ¶¶        manufacture allegations against the outside counsel for
11, 41-49, 51-52). Thus, the Amended Complaint alleges           the NRA which was directing the NRA’s compliance
that “North was hired by Ackerman to host a television           efforts” (id., ¶ 49). “Under the guise of being an
show for which Ackerman was paid by the NRA, and                 ‘independent’ director, in or around March 2019, North
North, at the same time, served as the NRA’s Director            wrote a letter to the NRA’s Audit Committee raising
and, in 2018/2019, as its President” (id., ¶ 41).                purported concerns about the amount of the law firm’s
                                                                 fees -- a measure designed to distract from scrutiny of
Under the NRA’s Conflict of Interests Policy,                    North and . . . Ackerman” (id., ¶ 50). “This is an act that
“commercial transactions between a Director or an                [North] now claims entitles him to whistleblower status”
officer, on the one hand, and the NRA (or, under certain         (id.).
circumstances, a vendor it pays), on the other hand, must
be reviewed and approved by the NRA’s Board of                   Additionally, “in April 2019, North, in conspiracy with
Directors -- or a designated committee of the Board -- to        others, resorted to drastic behavior: an extortion scheme,
ensure that the terms of the transaction serve the best          the objective of which was to enrich himself and protect .
interests of the NRA” (id., ¶ 41; see id., ¶ 42). The NRA        . . Ackerman, at the expense of the NRA” (id., ¶ 53).
alleges that North “defied the NRA’s compliance efforts          Specifically, North is said to have delivered an ultimatum:
and refused to make necessary disclosures . . . about his        Wayne LaPierre “must resign from his position as CEO of
lucrative contract with [Ackerman]” (id., ¶ 11). “And,           the NRA and support North’s continued tenure as
when the NRA stood firm in its demand for transparency,          President”; otherwise, North and Ackerman would release
North resorted to drastic measures: he led an unsuccessful       damaging information concerning the NRA, LaPierre and
effort to oust” the NRA’s executive vice-president and           other senior NRA officials (see id., ¶¶ 54-55).
chief executive officer, Wayne LaPierre, who is said to
“have led the compliance effort” (id.).                          According to King, North’s wrongful actions “were
                                                                 undertaken to protect his own financial and personal
Thomas J. King, an NRA life member who also serves as            interests and to insulate his employer, Ackerman, from
the executive director and chairman of the New York              review and scrutiny of its billing practices as a vendor to
State Rifle and Pistol Association (“NYSRPA”),1 filed an         the NRA” (id., ¶ 68; see also id., ¶ 71).
internal disciplinary complaint against North on August 5,
2019, seeking his expulsion from the Association under a         The NRA’s Ethics Committee took up King’s complaint
provision of the NRA Bylaws that allows for the                  at a September 12, 2019 meeting and “determined that the
imposition of discipline, including expulsion, against a         charges . . . would warrant expulsion, and that [North] be
member “for good cause, including . . . any conduct as a         expelled in the event the charges are proved or a hearing
member that is contrary to or in violation of the Bylaws”        is not requested” (id., ¶ 72). After being advised of the
(id., ¶ 26; see id., ¶¶ 6, 39, 68).                              complaint, North demanded a hearing, which was
                                                                 scheduled to commence on August 12, 2020 (see id., ¶¶
King’s complaint alleges that, “[s]ince at least . . . May       73-76).
2018, North acted contrary to and in violation of the

               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         2


                                                                              UST EXH F - Page 2 of 8
    Case 21-30085-hdh11 Doc 180-6 Filed 02/18/21                     Entered 02/18/21 23:40:28               Page 3 of 8


National Rifle Assn. of Am. v North, 69 Misc.3d 1201(A) (2020)
130 N.Y.S.3d 925, 2020 N.Y. Slip Op. 51109(U)

On May 18, 2020, North, through his counsel, sent a letter       AG’s Complaint “specifically alleges that the NRA has
demanding that the NRA terminate the disciplinary                retaliated against [him] in violation of New York law”
proceeding (see id., ¶ 80). The letter stated that, “in or       (id., ¶ 3, citing AG’s Complaint, ¶ 636).
around April of 2019, [North] blew the whistle on alleged
financial improprieties at the NRA and was therefore             North alleges that, around the time he took office as NRA
entitled to the protections of New York’s whistleblower          president in September 2018, “he heard disgusting
statute” (id., ¶ 81). North also “threatened to sue the NRA      allegations of financial misconduct related to the use of
under the whistleblower statute if the NRA did not, in           NRA member dues” (id., ¶ 4). In particular, North claims
effect, cancel the hearing . . . and allow[] him to remain a     to have “discovered that the NRA had been making
member” (id.; see also id., ¶ 82).                               extraordinary payments to the law firm of its outside
                                                                 counsel William A. Brewer III based on enormous legal
The first and second causes of action alleged in the             bills submitted by Brewer’s law firm” (id.). These
Amended Complaint seek declaratory relief related to             payments amounted to “over $1 million per month
what the NRA describes as “internal governance matters           beginning in April 2018,” increased to $1.8 million per
-- i.e., a disciplinary proceeding initiated against North by    month beginning in July 2018, with total billings reaching
another NRA member in accordance with the NRA’s                  “$54 million between April 2018 and June 2020” (id.).
Bylaws -- and a declaration that North -- through his
actions -- forfeited his membership on the NRA’s Board”          “Shocked by the magnitude of these legal fees, North
(NYSCEF Doc No. 32 [“Opp Mem”] at 3; see Amended                 sought the advice of the then-NRA
Complaint, ¶¶ 91-105). In this regard, the NRA asserts
that North is not entitled to whistleblower protections          Board Counsel and exercised his fiduciary duty to the
under       N-PCL § 715-b, as his reports of misconduct          NRA’s Board, members, and donors by reporting these
were not made in good faith but rather were intended to          potentially excessive legal fees to other officers and
protect his own pecuniary and personal interests (see            directors of the NRA, and demanding the NRA conduct
Amended Complaint, ¶¶ 8, 85-87). The NRA further                 an outside, independent, confidential investigation” (id., ¶
maintains that North “cannot rely on New York’s                  5).
whistleblower statute to prevent the disciplinary
proceedings from moving forward” (id., ¶ 8). The third           Allegedly upset by North’s reporting of these matters to
and fourth causes of action seek money damages for               others within the NRA, including the Audit Committee, as
North’s alleged breaches of the fiduciary and statutory          well as by North’s formation of a special committee of the
duties that *4 he owed to the NRA as an officer and              board of directors to investigate the legal fees paid to
director and for allegedly conspiring with others to violate     Brewer,2 LaPierre and Brewer allegedly acted to protect
those duties (see id., ¶¶ 11, 51-52, 106-119).                   their own interests by blocking each of North’s
                                                                 investigative attempts and “also embark [ing] on a scheme
B. North’s Answer                                                to denounce North, to defame him, and to expel him from
                                                                 the NRA” (id., ¶¶ 6-7). The NRA’s acts of retaliation
In his answer to the Amended Complaint (see NYSCEF               allegedly included:
Doc No. 41 [“Answer”]), North denies engaging in
misconduct and alleges that the NRA is retaliating against              a. Blocking North’s re-nomination as President of
him for reporting potential financial wrongdoing and                    the NRA;
inadequate governance to other NRA officers and
                                                                        b. Disbanding the NRA Board special committee
directors.
                                                                        formed by North before it could do any work;
The Answer begins by referencing the Attorney General’s                 c. Inventing and publicly disseminating a false
160-page complaint in the Dissolution Case (see                         story that North had engaged in a “coup” and tried
NYSCEF Doc No. 24 [“AG’s Complaint”]), which was                        to “extort” LaPierre;
filed after North joined issue on the NRA’s original
complaint herein. The AG’s Complaint, which is said to                  d. Denying North indemnification that had been
“detail[] years of widespread illegal conduct committed                 provided to other officers and directors of the
by the NRA and four of its officers, including . . .                    NRA in connection with investigations and
LaPierre,” seeks “to dissolve the NRA, remove LaPierre,                 lawsuits related to the NRA, including
and permanently bar him from serving as an officer,                     investigations into the potential financial
director, or trustee of any New York not-for-profit                     misconduct and inadequate governance reported
organization” (Answer, ¶ 2). North emphasizes that the                  *5 by North; and

                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       3


                                                                              UST EXH F - Page 3 of 8
    Case 21-30085-hdh11 Doc 180-6 Filed 02/18/21                     Entered 02/18/21 23:40:28              Page 4 of 8


National Rifle Assn. of Am. v North, 69 Misc.3d 1201(A) (2020)
130 N.Y.S.3d 925, 2020 N.Y. Slip Op. 51109(U)

       e. Attempting to force North to resign from the           all of the issues in this action” (NYSCEF Doc No. 22, ¶¶
       NRA Board (id., ¶ 7).                                     14-18).

The foregoing allegations are said to be consistent with         The NRA opposes the stay application, arguing first that
the AG’s Complaint, “which alleges that LaPierre acted           North’s motion is procedurally improper under Rule 24 of
‘to intimidate, punish, and expel anyone at a senior level       the Rules of the Commercial Division. As to the merits,
who raised concerns about his conduct”’ (id., quoting            the NRA contends that a stay is not warranted because
AG’s Complaint, ¶ 2). The NRA’s subsequent attempt to            this action was commenced first, there is not a complete
expel North from its membership on account of “a                 identity of parties and claims, there is no overlap in the
baseless complaint purportedly made by a LaPierre crony,         relief sought, and a stay would prejudice the NRA by
Thomas J. King,” allegedly constitutes further retaliation       “delaying its ability to obtain timely needed relief” (Opp
against North (id., ¶ 8, citing AG’s Complaint, ¶¶ 471,          Mem at 4).
636).
                                                                 Remote oral argument on the motion was held on
Contrary to the NRA’s claim that North did not raise his         September 2, 2020, and this Decision & Order follows.
whistleblower concerns until May 2020, eight months
after his receipt of King’s complaint (see id., ¶ 10), North     DISCUSSION
maintains that he “consistently raised his concerns about
the NRA’s retaliation in numerous letters to NRA officers        A. Rule 24
and directors, including the NRA’s general counsel, since
Spring 2019” (id., ¶ 11). North also claims to have              The NRA argues, as a threshold matter, that North’s
“specifically sought whistleblower protection from the           motion violates Rule 24 of the Rules of the Commercial
NRA in a letter to the NRA’s general counsel dated               Division, which states, in pertinent part: “Prior to the
October 25, 2019” (id., ¶ 12; see also NYSCEF Doc No.            making or filing of a motion, . . . the moving party shall
43).                                                             advise the court in writing . . . outlining the issue(s) in
                                                                 dispute and requesting a telephone conference” (22
The Answer also cites North’s June 1, 2020 submission to         NYCRR 202.70, Rule 24 [c]).
the NRA Hearing Board of “a presentation in defense” of
the disciplinary complaint, which “include[d] statements         The purpose of Rule 24 is “to permit the court the
from numerous witness[es] with firsthand knowledge of            opportunity to resolve issues before *6 motion practice
the matters at issue,” all of whom indicated that North          ensues” (id. [a]). It is clear from the parties’ written
acted in accordance with his fiduciary obligations when          submissions and the oral argument held on September 2,
he reported potential financial misconduct and inadequate        2020, however, that a consensual resolution of the stay
governance to other officers and directors of the NRA            application would not be possible. Under the
(Answer, ¶ 13; see alsoNYSCEF Doc No. 44). North’s               circumstances, the Court will excuse North’s
presentation also included “a lengthy analysis by Harvey         non-compliance with Rule 24 (see generally ADCO Elec.
Pitt, an expert on corporate governance [and] the former         Corp. v McMahon, 38 AD3d 805, 806 [2d Dept 2007]; cf.
General Counsel and Chairman of the SEC,” who                    Briarpatch Ltd., L.P. v Briarpatch Film Corp., 68 AD3d
concluded that North had acted in conformity with his            520, 520 [1st Dept 2009]).
“fiduciary, legal, and ethical responsibilities” to the
Association (Answer, ¶ 13).                                      B. Stay

North asserts that his “conduct qualifies him as a               “Except where otherwise prescribed by law, the court in
whistleblower under New York law -- a fact consistent            which an action is pending may grant a stay of
with and supported by [the AG’s Complaint] -- and this           proceedings in a proper case, upon such terms as may be
Court should not issue an order allowing [him] to suffer         just” (CPLR 2201). “Thus, a court has broad discretion to
retaliation for that conduct” (id., ¶ 14).                       grant a stay in order to avoid the risk of inconsistent
                                                                 adjudications, application of proof and potential waste of
C. The Stay Motion                                               judicial resources” (Chaplin v National Grid, 171 AD3d
                                                                 691, 692 [2d Dept 2019] [internal quotation marks and
North argues that a stay of this action during the pendency      citation omitted]; see Siegel & Connors, NY Prac § 255
of the Dissolution Case “will preserve judicial resources,       [6th ed 2020] [“It is left to the court to determine what a
prevent inconsistent results, and protect [his] rights”          ‘proper case’ is as a matter of discretion, which must be
because the Dissolution Case “encompasses substantially          exercised with circumspection” (citation omitted)]).

                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      4


                                                                              UST EXH F - Page 4 of 8
    Case 21-30085-hdh11 Doc 180-6 Filed 02/18/21                     Entered 02/18/21 23:40:28              Page 5 of 8


National Rifle Assn. of Am. v North, 69 Misc.3d 1201(A) (2020)
130 N.Y.S.3d 925, 2020 N.Y. Slip Op. 51109(U)

                                                                 “engag[ed] in obstructive behavior to protect his lucrative
“Although it is not dispositive on a motion to stay, the         contract with Ackerman and impede the NRA’s
general rule in New York is that the court which has first       compliance efforts” (Amended Complaint, ¶ 109). The
taken jurisdiction is the one in which the matter should be      NRA further alleges that, “in an effort to conceal his
determined and it is a violation of the rules of comity to       wrongful conduct, North agreed and conspired with
interfere” (    Matter of PPDAI Group Sec. Litig., 64            multiple parties . . . to damage the NRA’s reputation,
Misc 3d 1208[A], 2019 NY Slip Op 51075[U], *5 [Sup               extort [LaPierre], promulgate false and misleading
Ct, NY County 2019] [internal quotation marks and                information, and otherwise deflect scrutiny away from
citation omitted]). “The first to file rule, however, should     North’s and his co-conspirators’ malfeasance” (id., ¶
not be applied mechanically irrespective of other                117).
considerations” (id. [citation omitted]).
                                                                 Although the NRA’s damages claims are not directly at
Initially, it is apparent that the AG’s Complaint in the         issue in the Dissolution Case, the AG’s Complaint is
Dissolution Case encompasses the bulk of the issues              predicated on factual allegations that bear heavily on
raised by the NRA’s request for declaratory relief in this       these claims. Thus, while the NRA seeks to recover
action. In a section of her complaint entitled “The NRA’s        damages for North’s alleged concealment of his lucrative
Retaliation Against Dissidents on the Board,” the                employment relationship with Ackerman, the AG’s
Attorney General alleges that the NRA retaliated against         Complaint alleges, mirroring North’s Answer, that
North -- identified as “Dissident No. 1” -- for exercising       LaPierre himself “negotiated” the employment contract in
his fiduciary duties as an NRA officer and reporting             order to persuade North to accept the “unpaid position” of
potential financial misconduct to others within the              NRA president (AG’s Complaint, ¶¶ 444-451, 465; see
Association (see AG’s Complaint, ¶¶ 444-475). The                Answer, ¶ 11). Further, if North were found in the
alleged retaliation is said to include the NRA’s actions in      Dissolution Case to be a whistleblower who acted in good
“conducting an internal expulsion proceeding against             faith, the NRA’s allegation of “obstructive behavior” here
[North]” (id., ¶ 471). On the basis of these allegations, the    (Amended Complaint, ¶ 109) would have to be viewed in
Attorney General’s fifteenth cause of action seeks a             a very different light.
judgment removing LaPierre and other NRA officers and
directors from their positions for retaliating against North     In addition to the absence of a complete identity of issues,
                                                                 the NRA also emphasizes that there is not a complete
and other whistleblowers in violation of          N-PCL §        identity of parties. North is not a party to the Dissolution
715-b (see id., ¶¶ 633-637).3 Additionally, the cause of         Case, and the four individual defendants named in the
action for dissolution of the NRA is predicated, in part, on     Dissolution Case are not parties to this action.6 The NRA
the unlawful retaliation allegedly inflicted upon North          also stresses that the relief sought herein -- a declaration
(see id., ¶¶ 567, 573).                                          of rights concerning its internal affairs and money
                                                                 damages -- is very different from the relief sought by the
If the evidence adduced in the Dissolution Case                  Attorney General: dissolution of the NRA, removal of
establishes that the NRA caused the initiation of                certain officers and directors, the voiding of allegedly
disciplinary proceedings against North in retaliation for        illegal *8 transactions, and payment of restitution (see
his good-faith reports of *7 illegal or improper conduct, it     AG’s Complaint, Prayer for Relief).
seems doubtful that the NRA would be entitled to the
declaration that it seeks here: that    N-PCL § 715-b does       On the other hand, North obviously is a key fact witness
not preclude it from imposing discipline upon North,             in the Dissolution Case, and there is a substantial
including expulsion, so long as the NRA follows the              argument that any issues decided in that case against the
disciplinary process prescribed in the Bylaws (see               NRA will be entitled to preclusive effect in this case, even
Amended Complaint, Demand for Relief [1]; see                    in the absence of a complete identity of parties (see
generally Joshi v Trustees of Columbia Univ., 2018 WL                Buechel v Bain, 97 NY2d 295, 304, 315 [2001]; see
2417846, *10-12, 2018 US Dist LEXIS 89280, *31-36
[SD NY May 29, 2018, 17-CV-4112 (JGK)]).4                        Matter of      Susan UU. v Scott VV., 119 AD3d 1117,
                                                                 1120 [3d Dept 2014] [“respondent is entitled to assert
To be sure, the Court recognizes that there is not a full        collateral estoppel notwithstanding the fact that he was
identity of issues, as the Amended Complaint seeks the           not a party to the (other) action, as mutuality is not
recovery of money damages for North’s alleged breaches           required” (internal quotation marks and citation
of fiduciary and statutory duties, as well as for his alleged    omitted)]). Likewise, North may be bound by a judgment
conspiracy to violate such duties (see Oral Arg Tr at            adverse to the positions he takes here to the extent that he
9-12).5 In this regard, the NRA alleges that North               is found to be in privity with the Attorney General with
                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       5


                                                                              UST EXH F - Page 5 of 8
    Case 21-30085-hdh11 Doc 180-6 Filed 02/18/21                       Entered 02/18/21 23:40:28              Page 6 of 8


National Rifle Assn. of Am. v North, 69 Misc.3d 1201(A) (2020)
130 N.Y.S.3d 925, 2020 N.Y. Slip Op. 51109(U)

respect to the whistleblower claim (see e.g.                       Case.10
   Amalgamated Sugar Co. v NL Indus., Inc., 825 F2d
                                                                   Finally, while this action was commenced first, the more
634, 641 [2d Cir 1987];     Walter E. Heller & Co., Inc. v         comprehensive nature of the Dissolution Case, which is
Cox, 343 F Supp 519, 524 [SD NY 1972], affd 486 F2d                prosecuted by the Attorney General as the regulator of
1398 [2d Cir 1973]). Thus, the determinations made in the          New York not-for-profit corporations, and the fact that
Dissolution Case may serve as a basis for granting or              both cases remain at their earliest stages counsel against a
withholding the relief sought in this case.7                       mechanical application of the first-to-file rule (see AIG
                                                                   Fin. Prods. Corp. v Penncara Energy, LLC, 83 AD3d
Given the substantial identity between the two actions and
the significant likelihood that determination of the               495, 495 [1st Dept 2011]; cf.      Matter of PPDAI Group
Dissolution Case will dispose of this case or limit the            Sec. Litig., 2019 NY Slip Op 51075[U], *5).
issues to be adjudicated, the Court finds, in the exercise of
discretion, that a stay is warranted to “preserve judicial         CONCLUSION
resources, further the interest of justice by preventing
inequitable results and promote orderly procedure by               Accordingly,11 it is
furthering the goals of comity and uniformity” (Concord
Assoc., L.P. v EPT Concord, LLC, 101 AD3d 1574, 1575               ORDERED that defendant’s motion for a stay of this
[3d Dept 2012]).8                                                  action pending determination of People of the State of
                                                                   New York v The National Rifle Association of America,
In this connection, the Court rejects the NRA’s reliance           Inc., et al., Index No. 451625-2020 is granted; and it is
on authorities requiring a “’complete identity”’ of parties,       further
claims and requested relief (Opp Mem at 10, quoting
                                                                   ORDERED that this action is stayed pending further order
    Abrams v Xenon Indus., 145 AD2d 362, 363 [1st Dept             of court.
1988]). The line of cases relied upon by the NRA has
been expressly rejected by the Appellate Division, Third           This constitutes the Decision & Order of the Court, the
Department as “not uniform” and constituting an overly             original of which is being uploaded to NYSCEF for entry
rigid interpretation of CPLR 2201’s highly discretionary           by the Albany County Clerk. Upon such entry, counsel
standard ( National Mgt. Corp. v Adolfi, 277 AD2d                  for defendant shall promptly serve notice of entry on
553, 555 [3d Dept 2000] [citation omitted]; see Concord            plaintiff.
Assoc., 101 AD3d at 1575; see also Asher v Abbott Labs.,
307 AD2d 211, 211-212 [1st Dept 2003]; Research Corp.              Dated: October 2, 2020
v Singer-Gen. Precision, Inc., 36 AD2d 987, 988 [3d Dept
1971]).                                                            Albany, New York

The Court further finds that the prejudice to North from           RICHARD M. PLATKIN
being forced to defend against this action during the
pendency of the Dissolution Case outweighs any                     A.J.S.C.
prejudice to the NRA that might result from the stay. The
NRA clearly has greater financial resources than North,            Papers Considered: NYSCEF Nos. 1-2, 12-16, 18-25,
and it is questionable whether North would be entitled to          32-36, 41-47.
indemnification from the NRA for his legal fees *9 and
other expenses incurred in defending against this action
(see NYSCEF Doc No. 20 at 33-38). Thus, denial of the
stay would require North to expend substantial sums to                                    FOOTNOTES
litigate many of the same issues that are the subject of the
Dissolution Case. Moreover, this litigation may itself be
part of the retaliation allegedly inflicted upon North for
his whistleblowing activities.9 On the other hand, the             Copr. (C) 2021, Secretary of State, State of New York
Court discerns little, if any, prejudice to the NRA if this
case is stayed during the pendency of the Dissolution
                                                           Footnotes



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         6


                                                                                UST EXH F - Page 6 of 8
     Case 21-30085-hdh11 Doc 180-6 Filed 02/18/21                      Entered 02/18/21 23:40:28              Page 7 of 8


National Rifle Assn. of Am. v North, 69 Misc.3d 1201(A) (2020)
130 N.Y.S.3d 925, 2020 N.Y. Slip Op. 51109(U)




1
        NYSRPA “is an official NRA-affiliated State Association which is the largest and oldest Second Amendment advocacy
        organization in New York” (id., n 2).

2
        North later learned of allegations that “LaPierre . . . had corruptly received hundreds of thousands of dollars in
        clothing and personal air, limo, and other travel charges, as well as other benefits. Allegations also surfaced in the
        press that the NRA was in violation of the laws governing tax-exempt organizations” (id., ¶ 5).

3
        The NRA recently stated its intention to file a motion to strike certain portions of North’s Answer, specifically those
        that rely on allegations of the AG’s Complaint (see NYSCEF Doc No. 46). However, even if those portions were
        stricken, it remains clear that the AG’s Complaint is based, in pertinent part, on the allegations of retaliation set
        forth in North’s initial answer and in the supporting documents filed in this action on July 22, 2020 (see NYSCEF Doc
        Nos. 12-16). Thus, any alleged improprieties in North’s Answer would not affect the disposition of this motion.

4
        At oral argument, the Court inquired into the basis of the NRA’s assertion that      N-PCL § 715-b would not “prevent
        the disciplinary proceedings from moving forward,” even if North were proven to be a protected whistleblower (see
        Amended Complaint, ¶ 8). The NRA failed to provide a clear answer (see NYSCEF Doc No. 47 [“Oral Arg Tr”] at 7-8),
        but it appears that the NRA takes the position that King’s initiation of the disciplinary process in his role as an NRA
        member was independent of, and unrelated to, the alleged retaliation. North disagrees, dismissing King as “a
        LaPierre crony” (Answer, ¶ 8).

5
        The NRA amended its complaint to add these causes of action on August 11, 2020, following the Attorney General’s
        commencement of the Dissolution Case on August 6, 2020.

6
        In addition to the NRA, the Attorney General has sued LaPierre, Wilson “Woody” Phillips, who served as the NRA’s
        ex officio director, treasurer and chief financial officer, Joshua Powell, a former officer, de facto officer or “key
        person” of the NRA, and John Frazer, the Association’s secretary and general counsel (see AG’s Complaint, ¶¶
        18-21).

7
        Of course, if the Attorney General prevails in obtaining the dissolution of the NRA, the issues raised by this action
        may well be rendered academic.

8
        It also bears emphasis that “[t]he primary purpose of a declaratory judgment is to adjudicate the parties’ rights
        before a ‘wrong actually occurs in the hope that later litigation will be unnecessary”’ (   Klostermann v Cuomo , 61
        NY2d 525, 538 [1984], quoting Matter of        Morgenthau v Erlbaum, 59 NY2d 143, 148 [1983], cert denied 464 US
        993 [1983]), and “[t]he decision to entertain an action for declaratory judgment is a matter committed to the sound
        discretion of Supreme Court, which may decline to consider such relief where other adequate remedies are
        available” (Clarity Connect, Inc. v AT & T Corp., 15 AD3d 767, 767 [3d Dept 2005]). Thus, the fact that the Attorney
        General already is seeking coercive relief in the Dissolution Case on the basis of her allegations that the NRA is
        engaging in unlawful retaliation against North further counsels against proceeding with the portion of this action
        seeking declaratory relief at this time.

9
        Although North is “not asking th[is] Court to stop th[e] internal [expulsion] procedure” (Oral Arg Tr at 15; see id. at
        27-28), the NRA asks the Court to place its judicial imprimatur on the process.

10
        The NRA laments that the Dissolution Case “will not be resolved imminently or quickly” (Opp Mem at 11), but the
        same likely is true of this highly fact-intensive case.

11
        Given the foregoing, the NRA’s request for counsel fees pursuant to 22 NYCRR 130-1.1 on account of North’s
                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         7


                                                                                UST EXH F - Page 7 of 8
Case 21-30085-hdh11 Doc 180-6 Filed 02/18/21                      Entered 02/18/21 23:40:28                    Page 8 of 8


National Rifle Assn. of Am. v North, 69 Misc.3d 1201(A) (2020)
130 N.Y.S.3d 925, 2020 N.Y. Slip Op. 51109(U)

       allegedly frivolous conduct in making this motion (see Opp Mem at 11-12) is denied.




End of Document                                                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             8


                                                                             UST EXH F - Page 8 of 8
